ORDER
PER CURIAM:
Tiffany Wright appeals the trial court’s judgment convicting her of the class C felony of possession of a controlled substance after a bench trial. Wright claims that the trial court erred in overruling her motion to suppress and in admitting over her subsequent trial objections to incriminating evidence seized from her by police officers. Wright claims that the police officers did not have a reasonable suspicion to stop her as they relied upon an unsubstantiated anonymous tip, and that her stop was therefore unlawful, rendering evidence seized from her unlawful in violation of her rights to due process of law, a fair trial, and to be free from unreasonable search and seizure under the Fourth, Fifth, and Fourteenth Amendments of the United States Constitution. We affirm. Rule 30.25(b).